 PEERLESS OF AMERICA, INC.Peerless of America, Inc. and Local 1031, Internation-al Brotherhood of Electrical Workers, AFL-CIO.Case 13-CA-15876April 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on October 12, 1976, by Local1031, International Brotherhood of Electrical Work-ers, AFL-CIO, herein called the Union, and dulyserved on Peerless of America, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 13, issued a complaint and notice of hearingon October 21, 1976, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 20, 1976,following a Board election in Case 13-RC-13997, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about October 7, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On November 1, 1976, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint. Respondent admit-ted that it has refused upon request to bargain withthe Union since October 7, 1976. Respondent deniedthat a majority of its employees in the unit foundappropriate selected the Union as their representa-tive for the purposes of collective bargaining withRespondent in the secret ballot election held on May27, 1976. Respondent denied that on October 7,1976, when it refused to bargain collectively with theUnion, and continuously thereafter, the Union was,and continues to be, the duly designated exclusivecollective-bargaining representative of the employeesin the unit found appropriate. Respondent further' Official notice is taken of the record in the representation proceeding,Case 13-RC-13997, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,229 NLRB No. 30denied the conclusory 8(aX5) and (1) allegations andasserted that the Regional Director improperlycertified the Union as the exclusive collective-bar-gaining representative of the employees in the unitfound appropriate since the Regional Director failedto uphold Respondent's meritorious objections to theelection and/or failed to hold a hearing on theobjections.On November 11, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 18,1976, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to the Notice ToShow Cause, entitled "Opposition to the GeneralCounsel's Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Nc:;ce To Show Cause, Respondent attacks theUnion's certification on the basis of preelectionconduct by the Union, which Respondent allegesimproperly influenced the results of the election.Review of the record herein reveals that, pursuantto a Decision and Direction of Election in Case 13-RC-13997, an election was held on May 27, 1976,and was won by the Union. On June 3, 1976,Respondent filed timely objections to conductaffecting the results of the election. Following aninvestigation, the Regional Director issued a Supple-mental Decision on Objections and Certification ofRepresentative on July 20, 1976, certifying the Unionas the collective-bargaining representative of Re-spondent's employees in the unit found appropriate.Respondent filed a request for review of theSupplemental Decision on Objections and Certifica-tion of Representative with the Board, whichsubsequently issued an Order on October 1, 1976,denying Respondent's Request for Review.Following a request by the Union on or aboutOctober 5, 1976, that Respondent bargain collective-ly in good faith with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment, Respondent refused to recog-1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnize and bargain with the Union as the exclusivecollective-bargaining representative of its employeesin the certified bargaining unit. Respondent hasrefused to bargain with the Union since October 7,1976.In response to a Motion for Summary Judgment,an adverse party may not rest upon denials in itspleadings, but must present specific facts whichdemonstrate that there are material facts in issuewhich require a hearing.2Respondent in the instantcase presented no material issues or facts notadmitted or previously determined.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.4We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding. We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation engaged inthe manufacture of heat transfer products. Respon-dent's employees in the appropriate unit are locatedin Respondent's Chicago, Illinois, facility, which iscomprised of three buildings on the same lot, onelocated directly behind the other. During the lastcalendar or fiscal year, a representative period,Respondent, in the course and conduct of itsbusiness operations, purchased and received at itsChicago, Illinois, location goods and materialsvalued in excess of $50,000, which goods andmaterials were shipped directly to Respondent'sIllinois facility from points located outside the Stateof Illinois.We find, on the basis of the foregoing, theRespondent is, and has been at all times material2 Western Electric Company, 198 NLRB 623 (1972).3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f and 102.69(c).4 Respondent's contention that there exists newly discovered evidence isherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 1031, International Brotherhood of Electri-cal Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees ofRespondent at its facility located at 5800 NorthPulaski Road, Chicago, Illinois, including thetruckdriver, quality control employees, janitorialemployees, plant clerical employees, and themetallurgist; excluding office clerical employees,manufacturers' representatives, technical repre-sentatives, technical employees, and all guards,professional employees and supervisors as definedin the Act.2. The certificationOn May 27, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 20, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 5, 1976, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about October 7, 1976, and continuing at all timesthereafter to date, Respondent has refused, andwithout merit. All the evidence referred to in Respondent's opposition to theGeneral Counsel's Motion for Summary Judgment had been raised in therequest for review and was duly considered by the Board.184 PEERLESS OF AMERICA, INC.continues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 7, 1976, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and by such refusal Respondenthas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Peerless of America, Inc., set forthin section III, above, occurring in connection with itsoperations described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Peerless of America, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 1031, International Brotherhood ofElectrical Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All production and maintenance employees ofRespondent at its facility -located at 5800 NorthPulaski Road, Chicago, Illinois, including the truck-driver, quality control employees, janitorial employ-ees, plant clerical employees, and the metallurgist,excluding office clerical employees, manufacturers'representatives, technical representatives, technicalemployees, and all guards, professional employeesand supervisors, as defined in the Act, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since July 20, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 7, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Peerless of America, Inc., 5800 North Pulaski Road,Chicago, Illinois, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 1031, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employees ofRespondent at its facility located at 5800 North185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPulaski Road, Chicago, Illinois, including thetruckdriver, quality control employees, janitorialemployees, plant clerical employees, and themetallurgist, excluding office clerical employees,manufacturers' representatives, technical repre-sentatives, technical employees, and all guards,professional employees and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 5800 North Pulaski Road, Chicago,Illinois, copies of the attached notice marked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Regional 13,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local1031, International Brotherhood of ElectricalWorkers, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees of Respondent at its facility located at5800 North Pulaski Road, Chicago, Illinois,including the truckdriver, quality controlemployees, janitorial employees, plant cleri-cal employees, and the metallurgist, exclud-ing office clerical employees, manufacturers'representatives, technical representatives,technical employees and all guards, profes-sional employees and supervisors as definedin the Act.PEERLESS OF AMERICA,INC.186